People v Figueroa (2016 NY Slip Op 00291)





People v Figueroa


2016 NY Slip Op 00291


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Mazzarelli, J.P., Acosta, Andrias, Moskowitz, JJ.


16682 9412/11

[*1] The People of the State of New York, 	Dkt. Respondent,
vCrystal Figueroa, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson Jr. of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (James Wen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Carol Feinman, J.), rendered February 17, 2011, convicting defendant, upon her plea of guilty, of loitering for the purpose of engaging in a prostitution offense, and sentencing her to a conditional discharge, and judgment of resentence, same court (George R. Villegas, J.), rendered February 1, 2012, resentencing defendant to time served, unanimously reversed, on the law, and the accusatory instrument dismissed in the interest of justice.
The record fails to support the conclusion that defendant's guilty plea was knowing, intelligent and voluntary, because the court accepted the plea at arraignment without addressing any of the rights defendant was waiving, and there are no circumstances
reflecting her consultation with counsel (see People v Conceicao,  NY3d ___ , NY Slip Op 08615, *4-5 [2015]). Further, we dismiss the accusatory instrument in the interest of justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK